Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of AllianceBernstein Holding L.P. (the “Company”) on Form10-Q for the period ending September 30, 2007 to be filed with the Securities and Exchange Commission on or about November 8, 2007 (the “Report”), I, Robert H. Joseph,Jr., Chief Financial Officer of the Company, certify, for the purpose of complying with Rule13a-14(b)or Rule15d-14(b)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section13(a)or 15(d)of the Exchange Act; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 2, 2007 /s/ Robert H. Joseph, Jr. Robert H. Joseph,Jr. Chief Financial Officer AllianceBernstein Holding L.P.
